Citation Nr: 1644165	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  08-07 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from March 1983 to February 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In May 2012, the Board issued a decision that, in pertinent part, remanded the claim listed above for the issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Agency of Original Jurisdiction (AOJ) issued an SOC June 2013. 

The Veteran appealed, and in June 2014 the Board denied the claim. 

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2015, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's June 2014 decision.  That same month, the Court issued an Order vacating the June 2014 Board decision.  In June 2015, the Board remanded the claim for additional development.

As noted in the Board's May 2012, June 2014, and June 2015 decisions and remands, in March 2008, the Veteran raised the issue of service connection for non-psychiatric, "other medical" residuals of a coma in correspondence received.  That issue was referred to the AOJ for appropriate action in each instance, but the file does not reflect that any action has been taken.  Therefore, the Board still does not have jurisdiction over this issue and it remains REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015).  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder that is related to his service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred as a result of the Veteran's active duty.  38 U.S.C.A. §§ 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has an acquired psychiatric disorder due to his service.  He argues that he had to work long hours during service in Germany, that he was under a lot of stress in his job as a diesel mechanic, and that he was hospitalized after going into a coma due to his stress.  

In September 2001, the Veteran filed his claim.  In June 2002, the RO denied the claim.  In August 2005 and December 2006, the RO subsequently denied the claim after it determined that new and material evidence had not been presented to reopen the claim.  However, in May 2012, the Board determined that a timely notice of disagreement had been received as to the RO's June 2002 decision, and the Board remanded the claim for the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran has perfected his appeal.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  See 38 C.F.R. § 3.303(d).  In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  If there is no showing of a resulting chronic condition during service, then a showing of continuity after service is required to support the claim.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)).

Compensation is not payable for a disability that is a result of the appellant's own alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 1131 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.1(n), 3.301(c) (2015); Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351; see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).

For claims filed prior to June 9, 1998, as in this case, service connection may not be granted for a disability if injury or disease resulted from tobacco use while in active military service.  See VAOPGCPREC 2-93; 58 Fed. Reg. 42756 (1993).

Given the foregoing, the term "acquired psychiatric disorder" is not intended to include alcohol, nicotine, or substance abuse.

The Veteran's service treatment records include an "ADAPCP intake record," (Alcohol and Drug Abuse Prevention and Control Program), dated in March 1984, which shows that he was enrolled based on his use of alcohol.  He was noted to have a history of one non-judicial punishment, (Article 15).  That same month, he was treated for complaints of weakness, dyspnea, and chest pain.  He was noted to be having trouble adjusting to duty in Germany, and to be physically ok, but to be mildly depressed, and to have somatic complaints.  He completed the ADAPCP in April 1984.  The Veteran's separation examination report shows that his psychiatric condition was clinically evaluated as normal.  In an associated "report of medical history," the Veteran stated that he was in good health.  He denied ever being treated for a mental condition, or ever being a patient in a hospital.  He indicated that he did not have a history of depression or excessive worry, nervous trouble of any sort, frequent or terrifying nightmares, or periods of unconsciousness.  

As for the post-service medical evidence, it includes VA progress notes, which show that the Veteran was first treated in September 2001, at which time he reported that he had not received any medical treatment in the previous ten years.  He denied having symptoms that included feelings of being distant, cut off from people, "frequent episodes of irritability, anxiety or sadness," thoughts of harming self or others, being super-alert, watchful or on-guard, recent upsetting images, memories, or thoughts, or having been treated for depression or MDD (major depressive disorder) in the past year.  He indicated that he had difficulty sleeping.  A report, dated in May 2002, noted that he smelled of ETOH (alcohol) and had slurred speech.  The diagnosis was alcohol abuse.  Thereafter, there are multiple notations of alcohol abuse, and tobacco abuse.  Overall, depression screens were negative.  See e.g., depression screens, dated in October 2001, May 2002, and June 2003, May 2009, June 2012, and January and November of 2014.  However, a June 2005 depression screen was positive.  The diagnosis was depression.  See also reports, dated in October 2005 and March 2006.  A March 2006 report notes that he needed alcohol rehabilitation.  

In April 2008, the Veteran was afforded diagnoses of depression and alcohol abuse.  He was referred for evaluation of substance abuse problems.  An associated report notes that he reported having been in a 90-day program in Ft. Payne, Alabama,
in the late 1980s following a DUI (driving under the influence) conviction, and that he had not had any subsequent DUIs.   

A VA general medical examination report, dated in June 2002, shows that the Veteran reported a history of having an extremely stressful job while on active duty, specifically, he was a diesel mechanic and was required to work long hours.  He attributed his physical complaints, to include back pain, to his stress.  His diagnoses included "indigestion secondary to alcohol intake"; there was no diagnosis of any kind of psychiatric disorder.  

A VA mental disorders disability benefits questionnaire (DBQ), dated in August 2012, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The DBQ notes the following: A May 2002 primary care note noted alcohol abuse.  A March 2006 clinic note showed diagnoses of depressive disorder and alcohol dependence, with recent hospitalization for alcohol rehabilitation.  In March 2008, the Veteran was noted to have reported a history of a stress-induced coma that had occurred during service due to the stress of his job.  He stated that he had seen a psychiatrist for stress after he came out of his coma.  However, on current interview, the Veteran denied this.  The diagnosis was alcohol abuse.  The examiner indicated that the claimed condition was less likely as not (less than a 50 percent probability) incurred in or caused by service.  The examiner explained that the Veteran was not forthcoming in his interview, and that it appears at least as likely as not that the Veteran may be struggling with alcohol abuse, but that he denied it in his current interview.  

In June 2014, the Board denied the claim.  The Veteran appealed, and in a Joint Motion, dated in February 2015, it was agreed that the August 2012 VA opinion was inadequate because the examiner failed to provide any discussion as to the validity of the Veteran's prior VA diagnoses of depression and depressive disorder, and because no explanation was given as to what, specifically, the Veteran was not forthcoming about, or how the Veteran's responses affected the examiner's ability to assess the Veteran's condition.  

In June 2015, the Board remanded the claim in order to afford the Veteran another examination and to obtain an etiological opinion.  

A VA mental disorders disability benefits questionnaire (DBQ), dated in January 2016, shows that the examiner, a psychologist (Dr. C) indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.  The DBQ notes the following: there was no mental disorder diagnosis.  The Veteran does not now have a mental disorder, and has never been diagnosed with a mental disorder.  The Veteran denied having sought treatment for mental health problems.  When first asked about having any mental health problems, the Veteran denied having any.  When asked a second time, he denied anxiety, and depression.  The Veteran's medical records are void of mental health conditions other than alcohol abuse.  He has been screened for depression multiple times, all with negative results.  

In January 2016, the RO requested an addendum opinion in which the examiner discussed the Veteran's VA treatment in 2008.  

In an addendum, dated in March 2016, Dr. C stated that the Veteran had been diagnosed with depression and alcohol abuse at the Birmingham VA Medical Center (VAMC) in April 2008, that a diagnosis given 8 years ago does not affect the Veteran's current information, given that he denied having depression and anxiety and that he had not endorsed symptoms meeting a diagnosis for a mental health diagnosis.  The Veteran was screened for depression in June 2010, October 2011, June 2012, March 2013, January 2014, and January 2016, all with negative results.  Dr. C concluded, "Thus, the medical records support my assertion that the pt [patient] does not currently have a mental health diagnosis."

A statement from the Veteran's mother, received in February 2007, shows that she states that she recalls that the Veteran was hospitalized with a coma in 1984, while in Germany.  

The Board finds that the claim must be denied.  The Veteran is not shown to have received any relevant treatment during service.  There was one notation of mild depression in March 1984, with no subsequent relevant findings, complaints, or diagnoses during his remaining period of service, a period of almost three years.  His separation examination report, and the accompanying "report of medical history," shows that his psychiatric condition was clinically evaluated as normal, and that he denied any relevant symptoms at that time.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a), (b).  

Since separation from service, the Veteran has received multiple diagnoses of alcohol abuse and tobacco abuse, and he has been treated for alcohol abuse.  He has also received several diagnoses of depression.  However, these diagnoses of depression are dated between 2006 and 2008, and are therefore at least eight years old.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1131 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

There is no competent medical opinion of record in support of the claim to show that the Veteran currently has an acquired psychiatric disorder.  In this regard, the January 2016 VA DBQ, and the associated addendum opinion dated in March 2016, are considered highly probative on this issue, as the examiner's opinion is shown to have been based on a review of the Veteran's records, the examiner summarized the Veteran's relevant medical history, and as the opinion is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has considered whether the Veteran had an acquired psychiatric disorder that is related to his service that resolved prior to this decision.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  However, a chronic condition is not shown during service, and the Veteran's assertions of inservice hospitalization while in a coma that was related to stress from his job are not corroborated by his service treatment records.  The earliest post-service evidence of an acquired psychiatric disorder is dated in 2005.  This is about 18 years following separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).  To the extent that there are diagnoses of depression in 2005 and 2006, there is no competent opinion of record associating an acquired psychiatric disorder with the Veteran's service.  Moreover, the Veteran's own statement of medical history point out that as of September 2001, he had received no pertinent medical treatment for the previous 10 years.  Accordingly, the Board finds that the preponderance of the evidence is against the claim that the Veteran has an acquired psychiatric disorder due to his service, and that the claim must be denied.  

With regard to the appellant's own contentions, and the lay statement, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, the Veteran is claiming service connection for an acquired psychiatric disorder, and this is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The issue on appeal is based on the contention that an acquired psychiatric disorder is related to the Veteran's service.  The Veteran's service treatment reports and post-service medical records have been discussed.  To the extent that the Veteran has asserted that he was hospitalized due to a coma related to stress, this is not shown.  In this regard, he denied a history of unconsciousness and hospitalization upon separation from service.  An opinion has been obtained that weighs against the claim; the Veteran has been found not to have an acquired psychiatric disorder.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions, and the lay statement, to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has been afforded an examination, and he has been determined to not have an acquired psychiatric disorder.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).







ORDER

Service connection for an acquired psychiatric disorder is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


